                  Case 18-12635-LSS             Doc 49       Filed 11/19/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

DAVID’S BRIDAL, INC., et al.,1                              Case No. 18-12635 (LSS)

                             Debtors.                       Joint Administration Requested


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appear in the above-captioned chapter

11 cases as counsel to Clayton, Dubilier & Rice LLC and, pursuant to Rules 2002 and 9010(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 1109(b) of

Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), request

that all notices given or required to be given and all papers served in these cases be delivered to

and served upon the counsel identified below at the following addresses:

         COLE SCHOTZ P.C.                                   COLE SCHOTZ P.C.
         Norman L. Pernick                                  David M. Bass
         J. Kate Stickles                                   1325 Avenue of the Americas, 19th Floor
         500 Delaware Avenue, Suite 1410                    New York, New York 10019-6079
         Wilmington, Delaware 19801                         Telephone: (212) 752-8000
         Telephone: (302) 652-3131                          Facsimile: (212)752-8393
         Facsimile: (302) 652-3117                          dbass@coleschotz.com
         npernick@coleschotz.com
         kstickles@coleschotz.com

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in

the above-referenced Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or


1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB
         Midco, Inc. (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street,
         Conshohocken, Pennsylvania 19428.




40000/0598-16576273v1
                  Case 18-12635-LSS       Doc 49       Filed 11/19/18    Page 2 of 2



informal, written or oral, transmitted or conveyed by mail delivery, hand-delivery, telephone,

facsimile transmission or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim or suit shall constitute a waiver of (i) the right to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) the right to trial by jury in any

proceeding related to, or triable in, these cases or any case, controversy or proceeding related to

these cases, (iii) the right to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for

any purpose other than with respect to this Notice, (v) an election of remedy, or (vi) any other

rights, claims, actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under

any agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are

expressly reserved.

Dated: November 19, 2018                       COLE SCHOTZ P.C.

                                          BY: /s/ Norman L. Pernick
                                              Norman L. Pernick (No. 2290)
                                              J. Kate Stickles (No. 2917)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117
                                              npernick@coleschotz.com
                                              kstickles@coleschotz.com

                                               and

                                               David M. Bass
                                               1325 Avenue of the Americas, 19th Floor
                                               New York, New York 10019-6079
                                               Telephone: (212) 752-8000
                                               Facsimile: (212)752-8393
                                               dbass@coleschotz.com

                                               Counsel to Clayton, Dubilier & Rice LLC

                                                  2
40000/0598-16576273v1
